Case 8:19-cv-00423-WFJ-SPF Document 66 Filed 09/04/19 Page 1 of 5 PageID 926



                   UNITED STATED DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
CHRISTOPHER MARK PARIS and
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC
                                    CASE NO: 8:19-CV-423-T-02SPF
     Plaintiffs,
vs.
WILLIAM LEVINSON, LEVINSON
PRODUCTIVITY SYSTEMS, P.C.,
MARC TIMOTHY SMITH,
GUBERMAN PMC, LLC, DARYL
GUBERMAN and DONALD
LABELLE,
      Defendant,
______________________________/

                              JOINT STIPULATION AND MOTION
                              FOR DISMISSAL WITH PREJUDICE

        Defendants, WILLIAM LEVINSON (“LEVINSON”) and LEVINSON PRODUCTIVITY

SYTEMS, P.C. (“LPC”)(collectively referred to as “Defendants”) and Plaintiffs, CHRISTOPHER

MARK PARIS and OXEBRIDGE QUALITY RESOURCES INTERNATIONAL, LLC

(collectively referred to as “Plaintiffs”), acting through their respective counsels, and pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii) hereby stipulate and agree and request a Court

Order declaring as follows:

      1. Plaintiff, CHRISTOPHER MARK PARIS (“PARIS”) and OXEBRIDGE QUALITY

        RESOURCES INTERNATIONAL, LLC’s (“OXEBRIDGE”) claims against WILLIAM

        LEVINSON (“LEVINSON”) and LEVINSON PRODUCTIVITY SYSTEMS, P.C.

        (“LPC”) shall be dismissed with prejudice, including all claims, counterclaims, and

        affirmative defenses with each party to bear its own attorneys’ fees and costs.
Case 8:19-cv-00423-WFJ-SPF Document 66 Filed 09/04/19 Page 2 of 5 PageID 927



   2. The following postings/ articles were authored by LEVINSON and both parties agree

      should be removed from third-party websites and/or removed from third-party, web-based,

      search engine indexes as set forth in paragraph 2.3 b.vi. of the confidential settlement

      agreement between the parties, including but not limited to the search engines known as

      Google.com, Bing.com, Yahoo.com, and the like, including but not limited to:

         (a) Comments and/or postings made on the website known as “Ripoff Report,” which

             are located at the following internet URLs:

                 i. https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-
                    florida-33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-
                    christopher-paris-oxebrid-1062892#comment_1        "Proven     lie    from
                    Oxebridge Quality Resources International LLC"

                ii. https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-
                    florida-33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-
                    christopher-paris-oxebrid-1062892#comment_3 "Chris Paris: The Jeff
                    Rense of Quality Management"

                iii. https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-
                     florida-33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-
                     christopher-paris-oxebrid-1062892#comment_5 "Oxebridge and DICWP,
                     and how we know his home was not vandalized"

                iv. https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-
                    florida-33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-
                    christopher-paris-oxebrid-1062892#comment_7 "Oxebridge ISO Standards
                    Users Legal Defense Fund; Questionable Solicitation"

                 v. https://www.ripoffreport.com/reports/oxebridge-quality-resources/tampa-
                    florida-33619/oxebridge-quality-resources-aka-certificate-mill-chris-paris-
                    christopher-paris-oxebrid-1062892#comment_9 " I don't agree with most of
                    this review, but Oxebridge has real problems"

                vi. https://www.ripoffreport.com/reports/oxebridge-quality-resources-
                    international-llc/tampa-florida-33619/oxebridge-quality-resources-
                    international-llc-christopher-mark-paris-publishes-fake-news-1355981
                    "Oxebridge Quality Resources International LLC /Christopher Mark Paris
Case 8:19-cv-00423-WFJ-SPF Document 66 Filed 09/04/19 Page 3 of 5 PageID 928



                  Publishes fake news to attack other people, businesses, and professional
                  societies"

             vii. https://www.ripoffreport.com/reports/oxebridge-christopher-paris/tampa-
                  florida-33619/oxebridge-christopher-paris-oxebridge-quality-resources-
                  international-oxebridge-bankru-1335453#comment_1 "Chris Paris and
                  Oxebridge promote intellectual property misuse and illegal tax deductions"

             viii. https://www.ripoffreport.com/reports/oxebridge-christopher-paris/tampa-
                   florida-33619/oxebridge-christopher-paris-oxebridge-quality-resources-
                   international-oxebridge-bankru-1335453#comment_3 "Paris told court his
                   company was worthless"

              ix. https://www.ripoffreport.com/reports/chris-paris-quality-resources/tampa-
                  florida-33619/chris-paris-quality-resources-christopher-paris-chris-paris-
                  florida-quality-resources-1041805#comment_1 "Christopher Paris and
                  Oxebridge were sued for defamation"

               x. https://www.ripoffreport.com/reports/chris-paris-quality-resources/tampa-
                  florida-33619/chris-paris-quality-resources-christopher-paris-chris-paris-
                  florida-quality-resources-1041805#comment_3 "The issue with Oxebridge
                  is not competence but character."

              xi. https://www.ripoffreport.com/reports/chris-paris-quality-resources/tampa-
                  florida-33619/chris-paris-quality-resources-christopher-paris-chris-paris-
                  florida-quality-resources-1041805#comment_5 "Oxebridge's
                  unprofessional Web site"

        (b) Postings made on the website known as “Pissed Consumer,” which are located at

           the following internet URLs:

               i. https://gourmetours-peru.pissedconsumer.com/review.html

              ii. https://oxebridge-quality-resources.pissedconsumer.com/review.html

        (c) Postings made on the website known as “Complaints Board,” which are located at

           the following internet URLs:

               i. https://www.complaintsboard.com/complaints/gourmetours-peru-division-
                  of-oxebridge-quality-pricing-c948303.html
Case 8:19-cv-00423-WFJ-SPF Document 66 Filed 09/04/19 Page 4 of 5 PageID 929



                   ii. https://www.complaintsboard.com/complaints/oxebridge-quality-
                       resources-international-llc-oxebridge-website-and-social-media-
                       c970286.html

             (d) The posting made on February 15, 2017, on the website known as “Scamion,”

                located at the following internet URL:

                    i. http://www.scamion.com/oxebridge-quality-resources-10

   3. The parties request that this Court adopt the terms of the Settlement Agreement between

       the Plaintiffs and Defendants and that this Court retains jurisdiction to enforce the terms of

       the Settlement Agreement, which is incorporated herein but remains confidential between

       the parties and will be produced by the parties upon request by the Court. A proposed order

       accompanies this Stipulation.


   WHEREFORE, Plaintiffs and Defendants, by and through their undersigned counsel, hereby

jointly stipulate and move for entry of an Order:

   1. DISMISSING all of Plaintiffs’ claims against the Defendants with prejudice;

   2. ORDERING the links listed in paragraph 2, subparagraphs (a), (b), (c), and (d), be removed

       from third-party websites and/or removed from third-party, web-based, search engine

       indexes;

   3. ADOPTING the terms of the Settlement Agreement between the Plaintiffs and Defendants;

       and

   4. DECLARING this Court will retain jurisdiction to enforce the Settlement Agreement

       between Plaintiffs and Defendants and entering dismissal with prejudice in accordance

       with the Settlement Agreement terms.

   Respectfully submitted on this 4th day of September, 2019.
Case 8:19-cv-00423-WFJ-SPF Document 66 Filed 09/04/19 Page 5 of 5 PageID 930



/s/ Matthew D. Miller                                    /s/ Glen H. Shrayer
Matthew D. Miller, Esq.                                  Glen H. Shrayer, Esq.
Florida Bar No. 177547                                   Shrayer Law Firm, LLC
BAUMANN, GANT, & KEELEY, P.A.                            912 South Andrews Avenue
1000 North Ashley Drive, Suite 270                       Ft. Lauderdale, FL 33316
Tampa, FL 33602                                          Tel: (954) 601-3732
Tel: (813) 252-5353                                      ghs@shrayerlaw.com
mmiller@baumannlegal.com                                 Counsel for Plaintiffs
ddeboliac@baumannlegal.com
misaac@baumannlegal.com
Counsel for William Levinson
and
/s/ Mark Tischhauser
Mark Tischhauser, Esq.
Tischhauser Law Group
2005 Pan Am Circle, Suite 200
Tampa, FL 33601
Tel: (813) 877-6442
service@tischhauserlaw.com
Counsel for Levinson Productivity Systems, P.C.

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been electronically
filed using the Florida Middle District CM/ECF filing portal to Glen H. Shrayer, Esq., Shrayer
Law Firm, LLC, ghs@shrayerlaw.com, Counsel for Plaintiff; Mark Tischhauser, Esq.,
Tischhauser Law Group, service@tischhauswerlaw.com, Counsel for Levinson Productivity
Systems, P.C.; Daryl Guberman, 1538 West Broad St., Stratford, CT 06615; and Donald Labelle,
44 Howarth Road, Oxford, MA 01540, on this 4th day of September, 2019.

                                              BAUMANN, GANT & KEELEY, P.A.
                                              Counsel for Defendant,
                                              WILLIAM LEVINSON
                                              1000 N. Ashley Dr., Suite 270
                                              Tampa, FL 33602
                                              Telephone: (813) 252-5353
                                              Facsimile: (813) 252-6097

                                              By: /s/ Matthew D. Miller
                                                  Matthew D. Miller, Esq.
                                                  Florida Bar No. 177547
